Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 1 of 30 PageID #: 4289
                                                                                FILED
                                                                              IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.


   MKM:lv.1KP/TH/MJL/KMT/KK.O
                                                                         *     MAR 13 2019        *
   F.#2017R01840                                                         BROOKLYN OFFICE
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------- ----- ----- -------X
   UNITED STATES OF AMERICA                              SUPERSEDING
                                                         INDICTMENT
          - against-
                                                         Cr. No. 18-204 (S-2) (NGG}
   KEITH RANIERE,                                        (T. 18, U.S.C., §§ 981(a)(l)(C),
        also known as "Vanguard,"                         982{a)(2)(B), 982(b)(l), 1028(b)(5),
        "Grandmaster"                                     1028(f), 1349, 1591(a){l), 1591(a)(2),
        and "Master,"                                     1591(b)(l), 1594(a), 1594(b), 1594(c),
   CLARE BRONFMAN,                                        1594(d), 1962(c), 1962(d), 1963,
   ALLISON MACK,                                          1963(a), 2251(a), 2251(e),
   KATHY RUSSELL and                                      225 2( a)(4 )(b), 225 2(b)(2), 225 3(a),
   LAUREN SALZMAN,                                        2253(b), 2 and 3551 et seq.; T. 21,
                                                          U.S.C., § 853(p); T. 28, U.S.C.,
                            Defendants.                   § 2461(c))

   ---------------------------X


   THE GRAND JURY CHARGES:

                                          INTRODUCTION

                 At all times relevant to this Superseding Indictment (the "Indictment"), unless

   otherwise indicated:

                                           The Enterprise

                 1.       The defendant KEITH RANIERE, also known as "Vanguard,"

   "Grandmaster" and "Master," was the founder of several pyramid-structured organizations

   ("the Pyramid Organizations"), including, but not limited to, (1) Nxivm; Executive Success

   Programs, Inc.; Jness, LLC; Society of Protectors, LLC; Ultima and other related entities

   (collectively, "Nxivm"); and (2) an organization referred to as "DOS," the "Vow" and "the
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 2 of 30 PageID #: 4290

                                                                                                    2


   sorority" (collectively, "DOS"). In leading the Pyramid Organizations, RANIERE relied on

   certain individuals, sometimes referred to as his "inner circle," who were accorded special

   positions of trust and privilege with RANIERE and who carried out his directives.

                  2.     Members ofRANIERE's inner circle also held high positions, or had

   an ownership interest, in one or more of the Pyramid Organizations, including serving as

   executives, directors and officers ofNxivm. Members ofRANIERE's inner circle also, at

   times, served as "first-line masters" in DOS directly under RANIERE, meaning that they

   comprised the second-highest level within the DOS "pyramid" and that, other than

   RANIERE, they wielded the most power within DOS.

                  3.     RANIERE and his inner circle, including the defendants CLARE

   BRONFMAN, ALLISON MACK, KATHY RUSSELL and LAUREN SALZMAN, and

   others known and unknown, comprised an organized criminal enterprise (the "Enterprise").

   The Enterprise, including its leadership, membership and associates, constituted an

   "enterprise" as defined in Title 18, United States Code, Section 1961 (4), that is, a group of

   individuals associated in fact that was engaged in, and the activities of which affected,

   interstate and foreign commerce. The Enterprise constituted an ongoing organization whose

   members functioned as a continuing unit for a common purpose of achieving the objectives

   of the Enterprise.

                          Purposes, Methods and Means of the Enterprise

                  4.     The principal purpose of the Enterprise was to promote the defendant

   KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master," and to recruit

   new members into the Pyramid Organizations. By promoting RANIERE and recruiting

   others into the Pyramid Organizations, the members of the Enterprise expected to receive
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 3 of 30 PageID #: 4291

                                                                                                    3


   financial opportunities and personal benefits, including increased power and status within the

   Enterprise.

                    5.   The Enterprise operated within the Eastern District of New York, the

   Northern District of New York and elsewhere, including overseas.

                    6.   Among the means and methods by which the defendants and their

   associates participated in the conduct of the affairs of the Enterprise were the following:

                         (a)    Promoting, enhancing and protecting the Enterprise by

   committing, attempting and conspiring to commit crimes, including but not limited to visa

   fraud, identity theft, extortion, forced labor, sex trafficking, money laundering, wire fraud,

   tax evasion and obstruction of justice;

                         (b)    Demanding absolute commitment to RANIERE, including by

   exalting RANIERE's teachings and ideology, and not tolerating dissent;

                         (c)    Inducing shame and guilt in order to influence and control

   members and associates of the Enterprise;

                         (d)    Obtaining sensitive information about members and associates

   of the Enterprise in order to maintain control over them;

                         (e)    Recruiting and grooming sexual partners for RAN1ERE and

   obtaining nude photographs of women for RAN1ERE;

                         (f)    Isolating associates and others from friends and family and

   making them dependent on the Enterprise for their financial well-being and legal status in the

   United States;
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 4 of 30 PageID #: 4292

                                                                                                    4


                         (g)      Protecting and attempting to protect RANIERE and the

   Enterprise by, among other things, gaining political influence and evading regulatory

   agencies;

                         (h)      Using harassment, coercion and abusive litigation to intimidate

   and attack perceived enemies and critics of RANIERE; and

                         (i)      Encouraging associates and others to take expensive Nxivm

   courses, and incur debt to do so, as a means of exerting control over them and to obtain

   financial benefits for the members of the Enterprise.

                               The Defendants and Their Co-Conspirators

                  7.     The defendant KEITH RANIERE, also known as "Vanguard,"

   "Grandmaster" and "Master," founded and was the leader ofNxivm and DOS. RANIERE

   was also the head of the Enterprise.

                  8.     The defendant CLARE BRONFMAN was a member of the Enterprise

   and a high-ranking member ofNxivm. From at least in or about 2009 to 2018,

   BRONFMAN served on Nxivm's Executive Board.

                 9.      The defendant ALLISON MACK was a member of the Enterprise and

   a high-ranking member of Nxivm. At various times relevant to the Indictment, MACK was

   also a first-line master in DOS.

                  10.    The defendant KATHY RUSSELL was a member of the Enterprise and

   a high-ranking member ofNxivm. From at least in or about July 2002 to 2014, RUSSELL

   served as Nxivm's bookkeeper.

                 11.     The defendant LAUREN SALZMAN was a member of the Enterprise

   and a high-ranking member of Nxivm. From at least in or about 2009 to 2018, SALZMAN
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 5 of 30 PageID #: 4293

                                                                                                      5


   served on Nxivm's Executive Board. At various times relevant to the Indictment,

   SALZMAN was also a first-line master in DOS.

                  12.    The defendants also acted in concert with other co-conspirators, both

   known and unknown, who were members and associates of the Enterprise, some of whose

   identities are known to the Grand Jury.

                                           COUNT ONE
                                      (Racketeerin~ Conspiracy)

                  13.    The allegations contained in paragraphs one through 12 are realleged

   and incorporated as if fully set forth in this paragraph.

                  14.    In or about and between 2003 and March 2018, both dates being

   approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   CLARE BRONFMAN, ALLISON MACK, KATHY RUSSELL and LAUREN SALZMAN,

   together with others, being persons employed by and associated with the Enterprise, an

   enterprise that engaged in, and the activities of which affected, interstate and foreign

   commerce, did knowingly and intentionally conspire to violate Title 18, United States Code,

   Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of

   the affairs of such enterprise through a pattern of racketeering activity, as that term is defined

   in Title 18, United States Code, Sections 1961(1) and 1961(5).

                  15.    The pattern of racketeering activity through which the defendants

   KEITH RANIERE, CLARE BRONFMAN, ALLISON MACK, KATHY RUSSELL and

   LAUREN SALZMAN, together with others, agreed to conduct and participate, directly and
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 6 of 30 PageID #: 4294

                                                                                                       6

   indirectly, in the conduct of the affairs of the Enterprise consisted of multiple acts indictable

   under:

                         (a)     Title 18, United States Code, Section 1028 (identification
                                 document fraud and identification document fraud conspiracy,
                                 and identity theft and identity theft conspiracy);

                         (b)     Title 18, United States Code, Section 1343 (wire fraud);

                         (c)     Title 18, United States Code, Section 1512 (obstruction of
                                 justice and obstruction of justice conspiracy);

                         (d)     Title 18, United States Code, Section 1546 (visa fraud);

                         (e)     Title 18, United States Code, Section 1589 (forced labor);

                         (f)     Title 18, United States Code, Section 1590 (trafficking in
                                 persons);

                         (g)     Title 18, United States Code, Section 1591 (sex trafficking);

                         (h)     Title 18, United States Code, Section 1592 (document
                                 servitude);

                         (i)     Title 18, United States Code, Section 1952 (interstate and
                                 foreign travel in aid of racketeering);

                         G)      Title 18, United States Code, Sections 1956 and 1957 (money
                                 laundering and money laundering conspiracy);

                         (k)     Title 18, United States Code, Section 2251 (child exploitation);
                                 and

                         (I)     Title 18, United States Code, Section 2252 (possession of child
                                 pornography),and

   multiple acts involving extortion, in violation of New York Penal Law Sections 155.30(6)

   and 20.00. It was part of the conspiracy that each defendant agreed that a conspirator would

   commit at least two acts of racketeering in the conduct of the affairs of the Enterprise.

                  (Title 18, United States Code, Sections 1962{d), 1963(a) and 3551 et seq.)
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 7 of 30 PageID #: 4295

                                                                                                      7


                                            COUNTTWO
                                            (Racketeering)

                  16.    The allegations contained in paragraphs one through 12 are realleged

   and incorporated as if fully set forth in this paragraph.

                  17.    In or about and between 2003 and March 2018, both dates being

   approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   CLARE BRONFMAN, ALLISON MACK and LAUREN SALZMAN, together with others,

   being persons employed by and associated with the Enterprise, an enterprise that engaged in,

   and the activities of which affected, interstate and foreign commerce, did knowingly and

   intentionally conduct and participate, directly and indirectly, in the conduct of the affairs of

   such enterprise through a pattern of racketeering activity, as that term is defined in Title 18,

   United States Code, Sections 1961 ( 1) and 1961 ( 5), consisting of the racketeering acts set

   forth below.

                                  RACKETEERING ACT ONE
                           (Conspiracy to Commit Identity Theft and to
                          Unlawfully Possess Identification of Jane Doe 1)

                  18.    The defendant KEITH RANIERE, together with others, committed the

   following acts, either of which alone constitutes Racketeering Act One:

      A.      Conspiracy to Commit Identity Theft

                  19.    In or about 2004, within the Northern District of New York and

   elsewhere, the defendant KEITH RANIERE, together with others, did knowingly and

   intentionally conspire to transfer, possess and use, without lawful authority and in and

   affecting interstate and foreign commerce, one or more means of identification of another
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 8 of 30 PageID #: 4296

                                                                                                  8


   person, to wit: Jane Doe 1, an individual whose identity is known to the Grand Jury, with the

   intent to commit, and to aid and abet, and in connection with, unlawful activity that

   constituted one or more violations of federal law, to wit: bringing in, transporting and

   harboring an alien, in violation of Title 8, United States Code, Section 1324(a)(l)(A),

   contrary to Title 18, United States Code, Section 1028(a)(7), all in violation of Title 18,

   United States Code, Section 1028(f).

      B.      Conspiracy to Unlawfully Possess Identification Document

                 20.     In or about December 2004, within the Northern District of New York

   and elsewhere, the defendant KEITH RANIERE, together with others, did knowingly and

   intentionally conspire to possess a false identification document, to wit: a sheriffs

   identification card with the last name and date of birth of Jane Doe 1, with the intent that

   such document be used to defraud the United States, contrary to Title 18, United States Code,

   Section 1028(a)(4), in violation of Title 18, United States Code, Section 1028(f).

                                  RACKETEERING ACT TWO
                            (Sexual Exploitation of a Child- Jane Doe 2)

                 21.     On or about November 2, 2005, within the Northern District of New

   York, the defendant KEITH RANIERE did knowingly and intentionally employ, use,

   persuade, induce, entice and coerce a minor, to wit: Jane Doe 2, an individual whose identity

   is known to the Grand Jury, to engage in sexually explicit conduct for the purpose of

   producing one or more visual depictions of such conduct, which visual depictions were

   produced and transmitted using materials that had been mailed, shipped and transported in

   and affecting interstate and foreign commerce by any means, in violation of Title 18, United

   States Code, Sections 2251(a) and 225l(e).
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 9 of 30 PageID #: 4297

                                                                                                   9


                                 RACKETEERING ACT THREE
                            (Sexual Exploitation of a Child-Jane Doe 2)

                 22.     On or about November 24, 2005, within the Northern District of New

   York, the defendant KEITH RANIERE did knowingly and intentionally employ, use,

   persuade, induce, entice and coerce a minor, to wit: Jane Doe 2, to engage in sexually

   explicit conduct for the purpose of producing one or more visual depictions of such conduct,

   which visual depictions were produced and transmitted using materials that had been mailed,

   shipped and transported in and affecting interstate and foreign commerce by any means, in

   violation of Title 18, United States Code, Sections 2251(a) and 225l(e).

                                  RACKETEERING ACT FOUR
                                 (Possession of Child Pornography)

                 23.     In or about and between November 2005 and March 2018, both dates

   being approximate and inclusive, within the Northern District of New York, the defendant

   KEITH RANIERE did knowingly and intentionally possess matter containing one or more

   visual depictions, to wit: images contained in digital files stored on a Western Digital hard

   drive, which were produced using materials which had been mailed, and shipped and

   transported using a means and facility of interstate and foreign commerce and in and

   affecting interstate commerce, the production of such visual depictions having involved the

   use of a minor engaging in sexually explicit conduct, and such visual depictions were of such

   conduct, in violation of Title 18, United States Code, Section 2252(a)(4)(B).
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 10 of 30 PageID #: 4298

                                                                                                  10

                                   RACKETEERING ACT FIVE
                                (Conspiracy to Commit Identity Theft)

                  24.    The defendants KEITH RANIERE and CLARE BRONFMAN,

   together with others, committed the following acts, either of which alone constitutes

   Racketeering Act Five:

      A.      Conspiracy to Commit Identity Theft

                  25.    In or about and between August 2005 and November 2008, both dates

   being approximate and inclusive, within the Northern District of New York and elsewhere,

   the defendants KEITH RANIERE and CLARE BRONFMAN, together with others, did

   knowingly and intentionally conspire to transfer, possess and use, without lawful authority

   and in and affecting interstate and foreign commerce, one or more means of identification of

   one or more other persons, with the intent to commit, and to aid and abet, and in connection

   with, unlawful activity that constituted one or more violations of federal law, to wit: (1)

   intercepting wire and electronic communications, in violation of Title 18, United States

   Code, Section 2511; and (2) unlawfully accessing wire and electronic communications, in

   violation of Title 18, United States Code, Section 2701, contrary to Title 18, United States

   Code, Section 1028(a)(7), all in violation of Title 18, United States Code, Section 1028(f).

      B.      Identity Theft of John Doe 1

                 26.     In or about and between January 2006 and November 2008, both dates

   being approximate and inclusive, within the Northern District of New York and elsewhere,

   the defendant KEITH RANIERE, together with others, did knowingly and intentionally

   transfer, possess and use, without lawful authority and in and affecting interstate commerce,

   one or more means of identification of another person, to wit: John Doe 1, an individual
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 11 of 30 PageID #: 4299

                                                                                                  11

   whose identity is known to the Grand Jury, with the intent to commit, and to aid and abet,

   and in connection with, unlawful activity that constituted one or more violations of federal

   law, to wit: (1) intercepting wire and electronic communications, in violation of Title 18,

   United States Code, Section 2511; and (2) unlawfully accessing wire and electronic

   communications, in violation of Title 18, United States Code, Section 2701, all in violation

   of Title 18, United States Code, Sections 1028(a)(7) and 2.

      C.      Identity Theft of John Doe 2

                 27.     In or about and between January 2006 and November 2008, both dates

   being approximate and inclusive, within the Northern District of New York and elsewhere,

   the defendants KEITH RANIERE and CLARE BRONFMAN, together with others, did

   knowingly and intentionally transfer, possess and use, without lawful authority and in and

   affecting interstate commerce, one or more means of identification of another person, to wit:

   John Doe 2, an individual whose identity is known to the Grand Jury, with the intent to

   commit, and to aid and abet, and in connection with, unlawful activity that constituted one or

   more violations of federal law, to wit: (1) intercepting wire and electronic communications,

   in violation of Title 18, United States Code, Section 2511; and (2) unlawfully accessing wire

   and electronic communications, in violation of Title 18, United States Code, Section 2701,

   all in violation of Title 18, United States Code, Sections 1028(a)(7) and 2.

                                  RACKETEERING ACT SIX
                  (Conspiracy to Alter Records for Use in an Official Proceeding)

                 28.     In or about and between February 2008 and March 2018, both dates

   being approximate and inclusive, within the District of New Jersey and elsewhere, the

   defendant KEITH RANIERE, together with others, did knowingly and intentionally conspire
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 12 of 30 PageID #: 4300

                                                                                                  12


   to corruptly alter, destroy, mutilate and conceal one or more records, documents and other

   objects, to wit: video recordings, with the intent to impair such objects' integrity and

   availability for use in an official proceeding, to wit: NXIVM Corp., et al. v. Ross Institute, et

   al., 06 CV 1051 (D.N.J.), contrary to Title 18, United States Code, Section 1512(c)(l), all in

   violation of Title 18, United States Code, Section 1512(k).

                                RACKETEERING ACT SEVEN
                        (Conspiracy to Commit Identity Theft-Jane Doe 3)

                 29.     In or about November 2008, within the Northern District of New York

   and elsewhere, the defendant KEITH RANIERE, together with others, did knowingly and

   intentionally conspire to transfer, possess and use, without lawful authority and in and

   affecting interstate commerce, one or more means of identification of another person, to wit:

   Jane Doe 3, an individual whose identity is known to the Grand Jury, with the intent to

   commit, and to aid and abet, and in connection with, unlawful activity that constituted one or

   more violations of federal law, to wit: (1) intercepting wire and electronic communications,

   in violation of Title 18, United States Code, Section 2511; and (2) unlawfully accessing wire

   and electronic communications, in violation of Title 18, United States Code, Section 2701,

   contrary to Title 18, United States Code, Section 1028(a)(7), all in violation of Title 18,

   United States Code, Section 1028(f).

                                  RACKETEERING ACT EIGHT
                                      (Money Laundering)

                 30.     In or about March 2009, within the Northern District of New York and

   elsewhere, the defendant CLARE BRONFMAN, together with others, did knowingly and

   intentionally transport, transmit and transfer monetary instruments and funds, to wit: wire

   transfers, from one or more places in the United States to and through one or more places
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 13 of 30 PageID #: 4301

                                                                                                    13


   outside the United States and to one or more places in the United States from and through

   one or more places outside the United States, with the intent to promote the carrying on of

   specified unlawful activity, to wit: visa fraud, in violation of Title 18, United States Code,

   Section 1546, all in violation of Title 18, United States Code, Sections 1956(a)(2)(A) and 2.

                                    RACKETEERING ACT NINE
                          (Trafficking and Document Servitude - Jane Doe 4)

                  31.     The defendants KEITH RANIERE and LAUREN SALZMAN,

   together with others, committed the following acts, either of which alone constitutes

   Racketeering Act Nine:

      A.      Trafficking of Jane Doe 4 for Labor and Services

                 32.      In or about and between March 2010 and April 2012, both dates being

   approximate and inclusive, within the Northern District of New York and elsewhere, the

   defendants KEITH RANIERE and LAUREN SALZMAN, together with others, did

   knowingly and intentionally recruit, harbor, transport, provide and obtain a person, to wit:

   Jane Doe 4, an individual whose identity is known to the Grand Jury, for labor and services

   in violation of Title 18, United States Code, Chapter 77, to wit: ( 1) document servitude, in

   violation of Title 18, United States Code, Section 1592; and (2) forced labor, in violation of

   Title 18, United States Code, Section 1589, all in violation of Title 18, United States Code,

   Sections 1590 and 2.

      B.      Document Servitude of Jane Doe 4

                 33.      In or about and between March 2010 and April 2012, both dates being

   approximate and inclusive, within the Northern District of New York and elsewhere, the

   defendants KEITH RANIERE and LAUREN SALZMAN, together with others, did
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 14 of 30 PageID #: 4302

                                                                                                  14


   knowingly and intentionally conceal, remove, confiscate and possess one or more

   immigration documents and actual government identification documents of a person, to wit:

   Jane Doe 4, in the course of, and with intent to commit, one or more violations of Title 18,

   United States Code, Sections 1589 and 1590, all in violation of Title 18, United States Code,

   Sections 1592 and 2.

                                    RACKETEERING ACT TEN
                                       (State Law Extortion)

                  34.     In or about and between September 2015 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, ALLISON MACK and LAUREN SALZMAN, together with

   others, did knowingly and intentionally steal property by extortion, in that RANIERE,

   MACK, SALZMAN and others obtained property, to wit: personal property and other things

   of value, by compelling and inducing one or more persons, to wit: lower-ranking DOS

   members, to deliver such property by instilling in them a fear that, if the property were not so

   delivered, RANIERE, MACK, SALZMAN and others would ( 1) expose a secret and

   publicize an asserted fact, whether true or false, tending to subject one or more persons to

   hatred, contempt and ridicule; and (2) perform an act which would not in itself materially

   benefit RANIERE, MACK, SALZMAN and others, but which was calculated to harm one or

   more persons materially with respect to their health, safety, business, calling, career,

   financial condition, reputation and personal relationships, in violation of New York Penal

   Law Sections 155.30(6), 155.05(2)(e)(v), 155.05(2)(e)(ix) and 20.00.
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 15 of 30 PageID #: 4303

                                                                                                    15


                                 RACKETEERING ACT ELEVEN
                                        (Visa Fraud)

                  35.    In or about and between October 2015 and January 2018, both dates

   being approximate and inclusive, within the Northern District of New York and elsewhere,

   the defendant CLARE BRONFMAN, together with others, did knowingly and intentionally

   present an application, affidavit and other document required by the immigration laws and

   regulations prescribed thereunder, which contained one or more false statements with respect

   to a material fact and which failed to contain any reasonable basis in law and fact, to wit:

   BRONFMAN caused to be submitted to the United States consulate an offer of employment

   that BRONFMAN knew to contain materially false and fraudulent statements, which offer of

   employment was submitted in support of a visa application for another individual, in

   violation of Title 18, United States Code, Sections 1546(a) and 2.

                                RACKETEERING ACT TWELVE
                          (Sex Trafficking and Forced Labor-Jane Doe 5)

                  36.    The defendants KEITH RANIERE and ALLISON MACK, together

   with others, committed the following acts, either of which alone constitutes Racketeering Act

   Twelve:

      A.      Sex Trafficking of Jane Doe 5

                  37.    In or about and between February 2016 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE and ALLISON MACK, together with others, did knowingly

   and intentionally recruit, entice, harbor, transport, provide, obtain, maintain, patronize and

   solicit a person, to wit: Jane Doe 5, an individual whose identity is known to the Grand Jury,

   in and affecting interstate and foreign commerce, and did benefit, financially and by
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 16 of 30 PageID #: 4304

                                                                                                   16

   receiving anything of value, from participation in a venture that engaged in such acts,

   knowing and in reckless disregard of the fact that means of force, threats of force, fraud and

   coercion, and a combination of such means, would be used to cause Jane Doe 5 to engage in

   one or more commercial sex acts, in violation of Title 18, United States Code, Sections

   159l(a)(l), 159l(a)(2) and 2.

      B.      Forced Labor of Jane Doe 5

                  38.    In or about and between February 2016 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE and ALLISON MACK, together with others, did knowingly

   and intentionally provide and obtain the labor and services of a person, to wit: Jane Doe 5, by

   means of (a) force, threats of force, physical restraint and threats of physical restraint to her

   and one or more other persons, (b) serious harm and threats of serious harm to her and one or

   more other persons, and (c) one or more schemes, plans and patterns intended to cause her to

   believe that, if she did not perform such labor and services, she and one or more other

   persons would suffer serious harm and physical restraint, and a combination of such means,

   in violation of Title 18, United States Code, Sections 1589(a) and 2.

                                RACKETEERING ACT THIRTEEN
                                   (Forced Labor of Jane Doe 6)

                  39.    In or about and between February 2017 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendant LAUREN SALZMAN, together with others, did knowingly and intentionally

   obtain the labor and services of a person, to wit: Jane Doe 6, an individual whose identity is

   known to the Grand Jury, by means of (a) force, threats of force, physical restraint and
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 17 of 30 PageID #: 4305

                                                                                                  17


   threats of physical restraint to her and one or more other persons, (b) serious harm and

   threats of serious harm to her and one or more other persons, and (c) one or more schemes,

   plans and patterns intended to cause her to believe that, if she did not perform such labor and

   services, she and one or more other persons would suffer serious harm and physical restraint,

   and a combination of such means, in violation of Title 18, United States Code, Sections

   1589(a) and 2.

                              RACKETEERING ACT FOURTEEN
                         (Conspiracy to Commit Identity Theft-Jane Doe 7)

                  40.    In or about and between November 2016 and March 2018, both dates

   being approximate and inclusive, within the Northern District of New York and elsewhere,

   the defendants KEITH RANIERE and CLARE BRONFMAN, together with others, did

   knowingly and intentionally conspire to transfer, possess and use, without lawful authority

   and in and affecting interstate and foreign commerce, one or more means of identification of

   another person, to wit: Jane Doe 7, an individual whose identity is known to the Grand Jury,

   with the intent to commit, and to aid and abet, and in connection with, unlawful activity that

   constituted one or more violations of federal law, to wit: tax evasion, in violation of Title 26,

   United States Code, Section 7201, contrary to Title 18, United States Code, Section

   1028(a)(7), all in violation of Title 18, United States Code, Section 1028(f).

                  (Title 18, United States Code, Sections 1962(c), 1963(a) and 3551 et seq.)

                                         COUNT THREE
                            (Sexual Exploitation of a Child - Jane Doe 2)

                 41.     On or about November 2, 2005, within the Northern District of New

   York, the defendant KEITH RANIERE, also known as "Vanguard," "Grandmaster" and

   "Master," did knowingly and intentionally employ, use, persuade, induce, entice and coerce a
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 18 of 30 PageID #: 4306

                                                                                               18


   minor, to wit: Jane Doe 2, to engage in sexually explicit conduct for the purpose of

   producing one or more visual depictions of such conduct, which visual depictions were

   produced and transmitted using materials that had been mailed, shipped and transported in

   and affecting interstate and foreign commerce by any means.

                 (Title 18, United States Code, Sections 225l{a), 225l{e) and 3551 et seq.)

                                         COUNTFOUR
                           (Sexual Exploitation of a Child - Jane Doe 2)

                 42.    On or about November 24, 2005, within the Northern District of New

   York, the defendant KEITH RANIERE, also known as "Vanguard," "Grandmaster" and

   "Master," did knowingly and intentionally employ, use, persuade, induce, entice and coerce a

   minor, to wit: Jane Doe 2, to engage in sexually explicit conduct for the purpose of

   producing one or more visual depictions of such conduct, which visual depictions were

   produced and transmitted using materials that had been mailed, shipped and transported in

   and affecting interstate and foreign commerce by any means.

                 {Title 18, United States Code, Sections 225l{a), 225l{e) and 3551 et seq.)

                                          COUNT FIVE
                                (Possession of Child Pornography)

                 43.    In or about and between November 2005 and March 2018, both dates

   being approximate and inclusive, within the Northern District of New York, the defendant

   KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master," did knowingly

   and intentionally possess matter containing one or more visual depictions, to wit: images

   contained in digital files stored on a Western Digital hard drive, which were produced using

   materials which had been mailed, and shipped and transported using a means and facility of

   interstate and foreign commerce and in and affecting interstate commerce, the production of
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 19 of 30 PageID #: 4307

                                                                                               19

   such visual depictions having involved the use of a minor engaging in sexually explicit

   conduct, and such visual depictions were of such conduct.

                  {Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and 3551 et

   seq.)

                                          COUNT SIX
                                    (Forced Labor Conspiracy)

                 44.     In or about and between September 2015 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   ALLISON MACK and LAUREN SALZMAN, together with others, did knowingly and

   intentionally conspire to provide and obtain the labor and services of one or more persons, to

   wit: lower-ranking DOS members, by means of (a) force, physical restraint and threats of

   physical restraint to them and one or more other persons, (b) serious harm and threats of

   serious harm to them and one or more other persons, and (c) one or more schemes, plans and

   patterns intended to cause them to believe that, if they did not perform such labor and

   services, they and one or more other persons would suffer serious harm, and a combination

   of such means, contrary to Title 18, United States Code, Section 1589(a).

                 {Title 18, United States Code, Sections 1594(b) and 3551 et seq.)

                                        COUNT SEVEN
                                     (Wire Fraud Conspiracy)

                 45.    In or about and between September 2015 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   ALLISON MACK and LAUREN SALZMAN, together with others, did knowingly and
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 20 of 30 PageID #: 4308

                                                                                                 20


   intentionally conspire to devise a scheme and artifice to defraud one or more persons, to wit:

   lower-ranking DOS members, and to obtain money and property, including rights to assets,

   credit card authorizations and sexually explicit photographs and videos, from them by means

   of materially false and fraudulent pretenses, representations and promises, and for the

   purpose of executing such scheme and artifice, to transmit and cause to be transmitted by

   means of wire communication in interstate and foreign commerce writings, signs, signals,

   pictures and sounds, to wit: electronic messages, telephone text messages and Telegram

   messages, contrary to Title 18, United States Code, Section 1343.

                 {Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                          COUNT EIGHT
                                    (Sex Trafficking Conspiracy)

                  46.    In or about and between February 2016 and June 2017, both dates
                                                       ~




   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   and ALLISON MACK, together with others, did knowingly and intentionally conspire to

   recruit, entice, harbor, transport, provide, obtain, maintain, patronize and solicit one or more

   persons, to wit: one or more lower-ranking DOS members, in and affecting interstate and

   foreign commerce, and to benefit, financially and by receiving anything of value, from

   participation in a venture that engaged in such acts, knowing and in reckless disregard of the

   fact that means of force, threats of force, fraud and coercion, and a combination of such

   means, would be used to cause such persons to engage in one or more commercial sex acts,
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 21 of 30 PageID #: 4309

                                                                                                    21


   which offense was effected by force, fraud, coercion and a combination of such means,

   contrary to Title 18, United States Code, Sections 1591(a)(l) and 1591(a)(2).

                 (Title 18, United States Code, Sections 1594(c), 159l(b){l) and 3551 et seq.)

                                          COUNTNINE
                                   (Sex Trafficking - Jane Doe 5)

                 47.     In or about and between February 2016 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   and ALLISON MACK, together with others, did knowingly and intentionally recruit, entice,

   harbor, transport, provide, obtain, maintain, patronize and solicit a person, to wit: Jane Doe

   5, in and affecting interstate and foreign commerce, and did benefit, financially and by

   receiving anything of value, from participation in a venture that engaged in such acts,

   knowing and in reckless disregard of the fact that means of force, threats of force, fraud and

   coercion, and a combination of such means, would be used to cause Jane Doe 5 to engage in

   one or more commercial sex acts, which offense was effected by force, fraud, coercion and a

   combination of such means.

                 {Title 18, United States Code, Sections 159l(a)(l), 159l{a)(2), 1591(b)(l), 2

   and 3551 et seq.)

                                         COUNT TEN
                             (Attempted Sex Trafficking-Jane Doe 8)

                 48.     In or about and between February 2016 and June 2017, both dates

   being approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master,"

   and ALLISON MACK, together with others, did knowingly and intentionally attempt to
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 22 of 30 PageID #: 4310

                                                                                                  22


   recruit, entice, harbor, transport, provide, obtain, maintain, patronize and solicit one or more

   persons, to wit: Jane Doe 8, an individual whose identity is known to the Grand Jury, in and

   affecting interstate and foreign commerce, and to benefit, financially and by receiving

   anything of value, from participation in a venture that engaged in such acts, knowing and in

   reckless disregard of the fact that means of force, threats of force, fraud and coercion, and a

   combination of such means, would be used to cause such person to engage in one or more

   commercial sex acts, which offense was effected by force, fraud, coercion and a combination

   of such means, in violation of Title 18, United States Code, Sections 1591(a)(l) and

   1591(a)(2).

                  (Title 18, United States Code, Sections 1594(a), 159l(b)(l), 2 and 3551 et

   seq.)

                                        COUNT ELEVEN
                         (Conspiracy to Commit Identity Theft-Jane Doe 7)

                  49.    In or about and between November 2016 and March 2018, both dates

   being approximate and inclusive, within the Northern District of New York, the defendants

   KEITH RANIERE, also known as "Vanguard," "Grandmaster" and "Master," and CLARE

   BRONFMAN, together with others, did knowingly and intentionally conspire to transfer,

   possess and use, without lawful authority and in and affecting interstate and foreign

   commerce, one or more means of identification of another person, to wit: Jane Doe 7, with

   the intent to commit, and to aid and abet, and in connection with, unlawful activity that

   constituted one or more violations of federal law, to wit: tax evasion, in violation of Title 26,
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 23 of 30 PageID #: 4311

                                                                                                   23


   United States Code, Section 7201, contrary to Title 18, United States Code, Section

   1028(a)(7).

                  {Title 18, United States Code, Sections 1028(f) and 3551 et seq.)

                                CRIMINAL FORFEITURE ALLEGATION
                                   AS TO COUNTS ONE AND TWO

                  50.     The United States hereby gives notice to the defendants charged in

   Counts One and Two that, upon their conviction of either of such offenses, the government

   will seek forfeiture in accordance with Title 18, United States Code, Section 1963(a), which

   requires any person convicted of such offenses to forfeit: (a) any interest the person acquired

   or maintained in violation of Title 18, United States Code, Section 1962; (b) any interest in,

   security of, claim against or property or contractual right of any kind affording a source of

   influence over any enterprise which the person has established, operated, controlled,

   conducted or participated in the conduct of, in violation of Title 18, United States Code,

   Section 1962; and (c) any property constituting, or derived from, any proceeds which the

   person obtained, directly or indirectly, from racketeering activity in violation of Title 18,

   United States Code, Section 1962.

                  51.    If any of the above-described forfeitable property, as a result of any act

   or omission of the defendants:

                         (a)      cannot be located upon the exercise of due diligence;

                         (b)      has been transferred or sold to, or deposited with, a third party;

                         (c)      has been placed beyond the jurisdiction of the court;

                         ( d)     has been substantially diminished in value; or
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 24 of 30 PageID #: 4312

                                                                                                    24

                           (e)     has been commingled with other property which cannot be

   divided without difficulty;

   it is the intent of the United States, pursuant to Title 18, United States Code, Section

   1963(m), to seek forfeiture of any other property of the defendants up to the value of the

   forfeitable property described in this forfeiture allegation.

                    (Title 18, United States Code, Section 1963)

                              CRIMINAL FORFEITURE ALLEGATION
                             AS TO COUNTS THREE, FOUR AND FIVE

                    52.    The United States hereby gives notice to the defendant charged in

   Counts Three, Four and Five that, upon his conviction of any such offenses, the government

   will seek forfeiture in accordance with Title 18, United States Code, Section 2253(a), which

   requires the forfeiture of (a) any visual depiction described in Section 2251, 2251A, 2252,

   2252A, 2252B or 2260 of Title 18 of the United States Code, or any book, magazine,

   periodical, film, videotape or other matter which contains any such visual depiction, which

   was produced, transported, mailed, shipped or received in violation of such sections; (b) any

   property, real or personal, constituting, or traceable to, gross profits or other proceeds

   obtained from such offenses; and (c) any property, real or personal, used or intended to be

   used to commit or to promote the commission of such offenses or any property traceable to

   such property.

                    If any of the above-described forfeitable property, as a result of any act or

   omission of the defendant:

                           (a)     cannot be located upon the exercise of due diligence;

                           (b)    has been transferred or sold to, or deposited with, a third party;
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 25 of 30 PageID #: 4313

                                                                                                   25

                              (c)    has been placed beyond the jurisdiction of the court;

                              (d)    has been substantially diminished in value; or

                              (e)    has been commingled with other property which cannot be

   divided without difficulty;

   it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

   as incorporated by Title 18, United States Code, Section 2253(b), to seek forfeiture of any

   other property of the defendant up to the value of the forfeitable property described in this

   forfeiture allegation.

                     (Title 18, United States Code, Sections 2253(a) and 2253(b); Title 21, United

   States Code, Section 853(p))

                                CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS SIX, EIGHT, NINE AND TEN

                     53.      The United States hereby gives notice to the defendants charged in

   Counts Six, Eight, Nine and Ten that, upon their conviction of any such offenses, the

   government will seek forfeiture in accordance with Title 18, United States Code, Section

   1594(d) of (a) any property, real or personal, that was involved in, used or intended to be

   used to commit or to facilitate the commission of such offenses, and any property traceable

   to such property; and (b) any property, real or personal, constituting, or derived from,

   proceeds obtained directly or indirectly as a result of such offenses, or any property traceable

   to such property, including but not limited to:

               (i)         the real property located at 8 Hale Drive, Halfmoon, New York 12065,
                           together with its respective buildings, appurtenances, improvements,
                           fixtures, attachments, easements and furnishings;
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 26 of 30 PageID #: 4314

                                                                                                        26

               (ii)         fifteen thousand six hundred seventy dollars and zero cents ($15,670.00) in
                            United States currency seized on or about March 27, 2018, from 3 Oregon
                            Trail, Waterford, New York 12188;

              (iii)         three hundred ninety thousand one hundred eighty dollars and zero cents
                            ($390,180.00) in United States currency seized on or about March 27,
                            2018, from 3 Oregon Trail, Waterford, New York 12188; and

              (iv)          one hundred nine thousand seven hundred twenty-seven dollars and zero
                            cents ($109,727.00) in United States currency seized on or about March
                            27, 2018, from 3 Oregon Trail, Waterford, New York 12188.

                      54.      If any of the above-described forfeitable property, as a result of any act

   or omission of the defendants:

                               (a)     cannot be located upon the exercise of due diligence;

                               (b)     has been transferred or sold to, or deposited with, a third party;

                               (c)     has been placed beyond the jurisdiction of the court;

                               (d)     has been substantially diminished in value; or

                               (e)     has been commingled with other property which cannot be

   divided without difficulty;

   it is the inte~t of the United States, pursuant to Title 21, United States Code, Section 853(p),

   to ~eek forfeiture of any other property of the defendants up to the value of the forfeitable

   property described in this forfeiture allegation.

                      (Title 18, United States Code, Section 1594(d); Title 21, United States Code,

   Section 853(p))

                                     CRIMINAL FORFEITURE ALLEGATION
                                           AS TO COUNT SEVEN

                      55.      The United States hereby gives notice to the defendants charged in

   Count Seven that, upon their conviction of such offense, the government will seek forfeiture
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 27 of 30 PageID #: 4315

                                                                                                   27


   in accordance with Title 18, United States Code, Section 98l(a)(l)(C) and Title 28, United

   States Code, Section 2461 (c), which require any person convicted of such offense to forfeit

   any property, real or personal, constituting, or derived from, proceeds obtained directly or

   indirectly as a result of such offense.

                  56.    If any of the above-described forfeitable property, as a result of any act

   or omission of the defendants:

                         (a)       cannot be located upon the exercise of due diligence;

                          (b)     has been transferred or sold to, or deposited with, a third party;

                          (c)     has been placed beyond the jurisdiction of the court;

                         (d)      has been substantially diminished in value; or

                          (e)     has been commingled with other property which cannot be

   divided without difficulty;

   it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

   to seek forfeiture of any other property of the defendants up to the value of the forfeitable

   property described in this forfeiture allegation.

                  {Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

   Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                                CRIMINAL FORFEITURE ALLEGATION
                                       AS TO COUNT ELEVEN

                  57.    The United States hereby gives notice to the defendants charged in

   Count Eleven that, upon their conviction of such offense, the government will seek forfeiture

   in accordance with: (a) Title 18, United States Code, Section 982(a)(2)(B), which requires

   any person convicted of such offense to forfeit any property constituting, or derived from,
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 28 of 30 PageID #: 4316

                                                                                                    28

   proceeds obtained directly or indirectly as a result of such offense; and (b) Title 18, United

   States Code, Section 1028(b)(5), which requires any person convicted of such offense to

   forfeit any personal property used or intended to be used to commit the offense.

                 58.     If any of the above-described forfeitable property, as a result of any act

   or omission of the defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled with other property which cannot be

   divided without difficulty;
Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 29 of 30 PageID #: 4317

                                                                                                    29

   it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

   as incorporated by Title 18, United States Code, Sections 982(b)(l), to seek forfeiture of any

   other property of the defendants up to the value of the forfeitable property described in this

   forfeiture allegation.

                  (Title 18, United States Code, Sections 982(a)(2)(B), 982(b)(l) and

    1028(b)(5); Title 21, United States Code, Section 853(p))




                                                                     A TRUE BILL




   RICHARD P. DONOGHUE
   UNITED STATES ATTORNEY
   EASTERN DISTRICT OF NEW YORK



         B~d-llA-
         ACTIUNffET         SATTORNEY
         PURSUANT TO 28 C.F,R. 0.136
                  Case 1:18-cr-00204-NGG-VMS Document 430 Filed 03/13/19 Page 30 of 30 PageID #: 4318

F. # 2017R0l840
FORMDBD-34                   No. 18-CR-204 (NGG) (S-2)
JUN. 85


                                  UNITED STATES DISTRICT COURT
                                             EASTERN District of NEW YORK
                                                     CRIMINAL DIVISION

                                       THE UNITED STATES OF AMERICA
                                                                   vs.

                                           KEITH RANIERE, also known as "Vanguard, "
                                               "Grandmaster" and "Master," et al.,
                                                                                         Defendants.

                                        SUPERSEDING INDICTMENT
                               {T. 18, U.S.C., §§ 98l(a)(l)(C), 982(a)(2)(B), 982(b)(l), 1028(b)(5),
                               1028(f), 1349, 1591(a)(l), 1591(a)(2), 159l{b)(l), 1594(a), 1594(b),
                               1594(c), 1594(d), 1962(c), 1962(d), 1963, 1963(a), 2251(a), 2251(e),
                              2252(a)(4)(b), 2252(b)(2), 2253(a), 2253(b), 2 and 3551 et~.; T. 21,
                                            U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))


                             ___ A true bi/I________________________     ~i~/)(__/)I.-Z__1~
                             Filed in open court this _________________ day,

                             of ____________ A.D. 20 ____ _


                                                                                                Clerk


                             &~$ ___________ ------------------------

                          Moira Kim Penza, Tanya Hajjar, Mark J. Lesko, Kevin Trowel, Karin Orenstein
                                            Assistant U.S. Attorneys (718) 254-7000
